Case 2:19-cv-03511-KAM-SJB Document 22 Filed 08/01/19 Page 1 of 4 PageID #: 160



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 EH FUSION PARTY,
 DAVID GRUBER, BONNIE BRADY, ELIZABETH                                   No.19-cv-03511(KAM)(SJB)
 A. BAMBRICK, RONA S. KLOPMAN, DELL R.
 CULLUM, RICHARD P. DREW, II, SUSAN M.                                   NOTICE OF MOTION
 VORPHAL, STEPHEN M. LESTER, DAVID                                       FOR A STAY,
 TALMAGE, FALLON NIGRO, MICHAEL HAVENS,                                  ABSTENTION, AND
 and SIMON V. KINSELLA,                                                  SUMMARY JUDGMENT

                                    Plaintiffs

                  -against-

 SUFFOLK COUNTY BOARD OF ELECTIONS,
 COMMISSIONER ANITA S. KATZ and
 COMMISSIONER NICK LALOTA,

                                              Defendants.
 -------------------------------------------------------------------X

         PLEASE TAKE NOTICE that upon the annexed declaration of Daniel E. Furshpan,

 affirmed on the 17th day of July, 2019, and the attached exhibits, the declaration of Gail M. Lolis

 and Erin McTiernan affirmed on the 17th day of July, 2019, and the attached exhibits,

 Defendants’ Rule 56.1 Statement of Material Facts, the Memorandum of Law dated July 17,

 2019, all submitted in support of this Motion, the Defendants, SUFFOLK COUNTY BOARD

 OF ELECTIONS, COMMISSIONER ANITA S. KATZ and COMMISSIONER NICK

 LALOTA, by their attorneys, Dennis M. Brown, Suffolk County Attorney, will move this Court

 before the Honorable Kiyo A. Matsumoto, United States District Court Judge for the Eastern

 District of New York, at the United States Courthouse located at 225 Cadman Plaza East,

 Brooklyn, NY 11201, in accordance with the parties’ briefing schedule, for an Order pursuant to

 Rule 56 of the Federal Rules of Civil Procedure, granting summary judgment to the Defendants,

 or alternatively, for a stay and/or abstention of this instant action pending resolution and
Case 2:19-cv-03511-KAM-SJB Document 22 Filed 08/01/19 Page 2 of 4 PageID #: 161



 disposition of the related proceeding in New York State Supreme Court (Index No. 3091/2019);

 and/or for such other and further relief as the Court deems proper and just.

        PLEASE TAKE FURTHER NOTICE that in accordance with the Court’s Briefing

 Schedule of June 28, 2019, the Plaintiff will file opposition to this motion by July 25, 2019 with

 Reply thereto to be filed by August 1, 2019.


 Dated: Hauppauge, New York
        July 17, 2019
                                                      Respectfully submitted,

                                                      DENNIS M. BROWN
                                                      Suffolk County Attorney
                                                      Attorney for Defendants
                                                      100 Veterans Memorial Highway
                                                      Hauppauge, NY 11788-0099

                                                By:   /s/ Daniel E. Furshpan
                                                      Daniel E. Furshpan
                                                      Assistant County Attorney
                                                      (631) 853-6187
                                                      daniel.furshpan@suffolkcountyny.gov


 TO:    J. REMY GREEN
        Cohen & Green, PLLC
        1639 Centre Street, Ste 216
        Ridgewood, NY 11385
        remy@feemlaw.com
Case 2:19-cv-03511-KAM-SJB Document 22 Filed 08/01/19 Page 3 of 4 PageID #: 162




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 EH FUSION PARTY,
 DAVID GRUBER, BONNIE BRADY, ELIZABETH                                    No.19-cv-03511(KAM)(SJB)
 A. BAMBRICK, RONA S. KLOPMAN, DELL R.
 CULLUM, RICHARD P. DREW, II, SUSAN M.
 VORPHAL, STEPHEN M. LESTER, DAVID
 TALMAGE, FALLON NIGRO, MICHAEL HAVENS,
 and SIMON V. KINSELLA,

                                    Plaintiffs

                  -against-

 SUFFOLK COUNTY BOARD OF ELECTIONS,
 COMMISSIONER ANITA S. KATZ and
 COMMISSIONER NICK LALOTA,

                                              Defendants.
 -----------------------------------------------------------------X


         DEFENDANTS’ NOTICE OF MOTION FOR A STAY, ABSTENTION, AND
                           SUMMARY JUDGMENT


                                           DENNIS M.BROWN
                                          Suffolk County Attorney
                                           By: Daniel E. Furshpan
                                         Assistant County Attorney
                                           Office & P.O. Address
                                         H. Lee Dennison Building
                                      100 Veterans Memorial Highway
                                               P.O. Box 6100
                                     Hauppauge, New York 11788-0099
                                               (631) 853-6187
Case 2:19-cv-03511-KAM-SJB Document 22 Filed 08/01/19 Page 4 of 4 PageID #: 163
